—In a proceeding pursuant to Workers’ Compensation Law § 29 (5) to approve the settlement of an action nunc pro tunc, the petitioner appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated September 28, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Proceedings pursuant to Workers’ Compensation Law § 29 (5) are directed to the discretion of the court (see, Matter of Gilson v National Union Fire Ins. Co., 246 AD2d 897; Severino v Liberty Mut. Ins. Co., 238 AD2d 837). The Supreme Court did not improvidently exercise its discretion in declining to ap*329prove the petitioner’s settlement with a third party nunc pro tunc (see, Matter of Gilson v National Union Fire Ins. Co., supra; Matter of Wilbur v Utica Mut. Co., 228 AD2d 928). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.